     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 1 of 38

 1   ANTHONY L. FRANÇOIS, Cal. Bar No. 184100
     Email: TFrancois@pacificlegal.org
 2   TIMOTHY R. SNOWBALL, Cal. Bar No. 317379
     Email: TSnowball@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747
 6   JAMES M. MANLEY, Ariz. Bar No. 031820* (Pro Hac Vice)
     Email: JManley@pacificlegal.org
 7   Pacific Legal Foundation
     3217 E. Shea Blvd., # 108
 8   Phoenix, Arizona 85028
     Telephone: (916) 288-1405
 9   Facsimile: (916) 419-7747
10   Attorneys for Plaintiffs
11                                    UNITED STATES DISTRICT COURT
12                                   EASTERN DISTRICT OF CALIFORNIA
13                                              FRESNO DIVISION
14

15    PETER STAVRIANOUDAKIS, et al.,                                       No. 1:18-cv-01505-LJO-BAM

16                     Plaintiffs,                                    RESPONSE TO OBJECTIONS TO
                                                                     EVIDENCE OFFERED IN SUPPORT
17            v.                                                      OF PLAINTIFFS’ MOTION FOR
                                                                       PRELIMINARY INJUNCTION
18
      UNITED STATES FISH & WILDLIFE SERVICE,
19    et al.,
20                     Defendants.
21

22

23

24

25

26

27

28   *Licensed to practice law in Arizona and Colorado. Not licensed to practice law in California.
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 2 of 38

 1   I.      DECLARATION OF PETER STAVRIANOUDAKIS
 2   1. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 6
 3   Grounds for Objection: Speculative, lacks personal knowledge, vague, lacks foundation
 4   (FRE 602)
 5   This paragraph purports to describe events in 1983, but is vague as to who was allegedly involved,
 6   when exactly the event allegedly took place, and where the event allegedly occurred. To the extent
 7   the declarant makes allegations regarding the Department’s motivations, it is also speculative, lacks
 8   foundation; and the declarant lacks personal knowledge.
 9   Plaintiffs’ Response to Department’s Objection No. 1
10   This paragraph provides relevant context and background for later statements; it is not vague.
11   Personal knowledge may be established by a witness’s own testimony. FRE 602. Declarant’s
12   statement is not speculative. He is stating an opinion that is grounded in his personal experience of
13   events. See United States v. Whittemore, 776 F.3d 1074, 1082 (9th Cir. 2015) (quoting Great Am.
14   Assurance Co. v. Liberty Surplus Ins. Corp., 669 F. Supp. 2d 1084, 1089 (N.D. Cal. 2009))
15   (“Personal knowledge includes inferences and opinions grounded in observations and
16   experience.”).
17                                                        ***
18   2. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 7
19   Grounds for Objection: Hearsay, best evidence (FRE 802, 1002)
20   This paragraph purports to describe the contents of a letter from 1983, which is the best evidence

21   of its contents. It also contains inadmissible hearsay.
22   Plaintiffs’ Response to Department’s Objection No. 2
23   Declarant is not seeking to prove the contents of the 1983 letter, therefore the best evidence rule is
24   inapplicable. A district court may consider hearsay and other ordinarily inadmissible evidence in
25   ruling on a preliminary injunction. See, e.g., Johnson v. Couturier, 572 F.3d 1067, 1083 (9th Cir.
26   2009) (“A district court may, however, consider hearsay in deciding whether to issue a preliminary
27   injunction.”).
28                                                        ***
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM                          2
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 3 of 38

 1   3. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 8
 2   Grounds for Objection: Hearsay, best evidence (FRE 802, 1002)
 3   This paragraph purports to describe the contents of a letter from 1983, which is the best evidence
 4   of its contents. It also contains inadmissible hearsay.
 5   Plaintiffs’ Response to Department’s Objection No. 3
 6   Declarant is not seeking to prove the contents of the 1983 letter, therefore the best evidence rule is
 7   inapplicable. A district court may consider hearsay in ruling on a preliminary injunction. Johnson,
 8   572 F.3d at 1083.
 9                                                        ***
10   4. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 9
11   Grounds for Objection: Hearsay, lacks foundation, vague, irrelevant (FRE 401, 403, 602, 802)
12   This paragraph describes statements allegedly made over the phone [and] 1 is therefore hearsay. His
13   statement is also vague as to the identity of the alleged “Fish and Wildlife officers” (which agency
14   and specific officers), and when and where the event allegedly took place. It is irrelevant because
15   even if true, the alleged search would not have occurred under the challenged regulatory scheme.
16   Finally, it is speculative and lacks foundation to the extent the declarant purports to describe the
17   “Fish and Wildlife officers’” reasons for their actions.
18   Plaintiffs’ Response to Department’s Objection No. 4
19   The statement is not vague, FRE 602, because it is offered to provide relevant context and
20   background information for the allegations contained in the complaint, see ECF No. 16, First

21   Amended Complaint (FAC), which are the basis for the motion for preliminary injunction. See,

22   e.g., Lyons v. England, 307 F.3d 1092, 1110–12 (9th Cir. 2002) (showing relevant contextual

23   background evidence is admissible). The statement is relevant under the liberal relevance standard

24   of FRE 401 as it provides context for the allegations in the FAC. See, e.g., ECF No. 16 ¶ 121. The

25   Department provides no analysis, besides citation to FRE 403, for why this statement is more

26   prejudicial than probative. A district court may consider hearsay when ruling on a motion for

27
     1
      Where appropriate, Plaintiffs bracket apparently missing words from the Department’s objections,
28   for the benefit of the Court. No changes to the substance of the objections was made.
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM                          3
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 4 of 38

 1   preliminary injunction. Johnson, 572 F.3d at 1083. The declarant’s statement is not speculative as
 2   he is stating an opinion that is grounded in his experience of being arrested in 1983. See Whittemore,
 3   776 F.3d at 1082.
 4                                                        ***
 5   5. Material Objected To: Declaration of Peter Stavrianoudakis, ¶10
 6   Grounds for Objection: Hearsay, vague, irrelevant (FRE 401-403, 602, 802)
 7   This paragraph describes statements allegedly made by a warden in 1983. It is also vague as to
 8   the identity of the warden, and when and where the event allegedly took place. It is irrelevant
 9   because even if true, the alleged search would not have occurred under the challenged regulatory
10   scheme.
11   Plaintiffs’ Response to Department’s Objection No. 5
12   The Department provides no analysis, besides citation to FRE 403, for why this statement is more
13   prejudicial than probative. A district court may consider hearsay in ruling on a motion for
14   preliminary injunction. Johnson, 572 F.3d at 1083. The statement is not vague, FRE 602, because
15   it is offered to provide relevant context and background information for the allegations contained
16   in the FAC. See, e.g., Lyons, 307 F.3d at 1110–12. The statement is relevant under the liberal
17   relevance standard of FRE 401 as it provides context for the allegations in the FAC. See, e.g., ECF
18   No. 16 ¶ 121.
19                                                        ***
20   6. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 13

21   Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculation
22   (FRE 602, 802)
23   The declarant’s knowledge is based on rumors in the falconry community, of which he has no
24   personal knowledge. It is hearsay and also speculative. Whether something could happen in the
25   falconry community without his knowledge is also speculative.
26   Plaintiffs’ Response to Department’s Objection No. 6
27   The declarant’s statement in paragraph 13 is based on personal knowledge communicated directly
28   to him by applicable persons. See ECF No. 17-2, Peter Stavrianoudakis decl. ¶ 13. It based on his
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM                          4
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 5 of 38

 1   “intimate personal knowledge” of the concerns facing the broader falconry community and on his
 2   experiences as a falconer. See Peter Stavrianoudakis decl. ¶ 14. A district court may consider
 3   hearsay and other ordinarily inadmissible evidence in ruling on a motion for preliminary injunction.
 4   Johnson, 572 F.3d at 1083.
 5                                                        ***
 6   7. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 15
 7   Grounds for Objection: Hearsay, lacks foundation, speculation, lacks personal knowledge,
 8   vague (FRE 602, 802)
 9   The declarant describes the feelings of other falconers in the community, of which he has no
10   personal knowledge. It is hearsay and also based on speculation. It is also vague to the extent it
11   purports to quote California Fish and Wildlife Officers because it does not describe who made the
12   alleged quote, where, or when.
13   Plaintiffs’ Response to Department’s Objection No. 7
14   The declarant’s statement in Peter Stavrianoudakis decl. ¶ 15 is based on personal knowledge
15   communicated directly to him by applicable persons. Id. ¶ 15. It based on his “intimate personal
16   knowledge” of the concerns facing the broader falconry community and on his experiences as a
17   falconer. See Peter Stavrianoudakis decl. ¶14. The statement is not vague;FRE 602, it is offered to
18   provide direct evidence in support of the motion for preliminary injunction. ECF 17-1. See, e.g.,
19   Lyons, 307 F.3d at 1110–12. A district court may consider hearsay in ruling on a motion for
20   preliminary injunction. Johnson, 572 F.3d at 1083.

21                                                        ***
22   8. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 17
23   Grounds for Objection: Vague (FRE 602)
24   This paragraph is vague because it purports to describe a meeting without explaining exactly when
25   it occurred, who attended, etc.
26   Plaintiffs’ Response to Department’s Objection No. 8
27   This paragraph is not vague, FRE 602, because it is offered to provide relevant context and
28   background information for the allegations contained in the FAC. See, e.g., Lyons, 307 F.3d at
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM                          5
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 6 of 38

 1   1110–12. This paragraph establishes direct evidence in support of the motion for preliminary
 2   injunction. ECF 17-1.
 3                                                        ***
 4   9. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 18
 5   Grounds for Objection: Vague (FRE 602)
 6   This paragraph is vague because it purports to describe a hearing without explaining exactly when
 7   it allegedly occurred.
 8   Plaintiffs’ Response to Department’s Objection No. 9
 9   This paragraph is not vague, FRE 602, because it is offered to provide relevant context and
10   background information for the allegations contained in the FAC. See, e.g., Lyons, 307 F.3d at
11   1110–12. This paragraph establishes context for the allegations in the FAC by explaining the steps
12   the declarant took to avoid this litigation, and by exhausting other available administrative
13   remedies. See, e.g., ECF No. 16 ¶ 121.
14                                                        ***
15   10. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 19
16   Grounds for Objection: Vague (FRE 602)
17   This paragraph is vague because it purports to describe a meeting without explaining exactly when
18   it occurred or whether anyone else attended.
19   Plaintiffs’ Response to Department’s Objection No. 10
20   This paragraph is not vague, FRE 602, because it is offered to provide relevant context and

21   background information for the allegations contained in the FAC. See, e.g., Lyons, 307 F.3d at
22   1110–12. This paragraph establishes context for the allegations in the FAC by explaining the steps
23   the declarant took to avoid this litigation, by exhausting other available administrative remedies.
24   See, e.g., ECF No. 16 ¶ 121.
25                                                        ***
26   ///
27   ///
28   ///
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM                          6
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 7 of 38

 1   11. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 20
 2   Grounds for Objection: Vague (FRE 602)
 3   This paragraph is vague because it purports to describe a meeting without explaining exactly when
 4   it occurred or whether anyone else attended.
 5   Plaintiffs’ Response to Department’s Objection No. 11
 6   This paragraph is not vague, FRE 602, because it is offered to provide relevant context and
 7   background information for the allegations contained in the FAC, see ECF No. 16, which are the
 8   basis for the motion for preliminary injunction, see ECF No. 17-1. See, e.g., Lyons, 307 F.3d at
 9   1110–12. The statement does not seek to describe the meeting. Instead, the declarant provides
10   context for the specific violations alleged in the FAC. See, e.g., ECF No. 16 ¶ 121.
11                                                        ***
12   12. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 21
13   Grounds for Objection: Vague (FRE 602)
14   This paragraph is vague because it purports to describe a meeting without explaining exactly when
15   it occurred or whether anyone else attended.
16   Plaintiffs’ Response to Defendants’ Objection No. 12
17   This paragraph is not vague, FRE 602, because it is offered to provide relevant context and
18   background information for the allegations contained in the FAC. See, e.g., Lyons, 307 F.3d at
19   1110–12. This paragraph provides context for the specific allegations made in the FAC, see, e.g.,
20   ECF No. 16 ¶ 121, which are the basis for the motion for preliminary injunction, see ECF No. 17-

21   1.
22                                                        ***
23   13. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 22
24   Grounds for Objection: Vague, speculative, inflammatory (FRE 401-403, 602)
25   This paragraph is vague because it purports to describe a meeting without explaining exactly when
26   it occurred or whether anyone else attended. It also speculates regarding the alleged speaker’s
27   motivations, of which the declarant has no personal knowledge. Finally, the unsubstantiated
28   accusations are inflammatory.
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM                          7
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 8 of 38

 1   Plaintiffs’ Response to Department’s Objection No. 13
 2   This paragraph is not vague, FRE 602, because it is offered to provide relevant context and
 3   background information for the allegations contained in the FAC, see ECF No. 16, which are the
 4   basis for the motion for preliminary injunction, see ECF No. 17-1. See, e.g., Lyons, 307 F.3d at
 5   1110–12. The declarant’s statement is not speculative as he is stating his perception (“I
 6   understood”) based on a meeting he personally attended. See Whittemore, 776 F.3d at 1082. The
 7   statement is relevant under the liberal relevance standard of FRE 401 as it provides context for the
 8   allegations in the FAC. See, e.g., ECF No. 16 ¶ 121. The Department provides no analysis, besides
 9   citation to FRE 403 and an unsupported characterization, for why this statement is more prejudicial
10   than probative.
11                                                        ***
12   14. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 23
13   Grounds for Objection: Hearsay, lacks personal knowledge, speculative, lacks foundation
14   (FRE 602, 802)
15   The declarant describes conversations in the falconry community, of which he has no personal
16   knowledge. It is hearsay and also based on speculation.
17   Plaintiffs’ Response to Department’s Objection No. 14
18   The declarant’s statement in paragraph 23 is based on personal knowledge communicated directly
19   to him by applicable persons. See Peter Stavrianoudakis decl. ¶ 23. It is not speculative and is based
20   on his “intimate personal knowledge” of the concerns facing the broader falconry community and

21   on his experiences as a falconer. See id. ¶14. A district court may consider hearsay in ruling on a
22   motion for preliminary injunction. Johnson, 572 F.3d at 1083.
23                                                        ***
24   15. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 24
25   Grounds for Objection: Vague (FRE 602)
26   This paragraph is vague because it purports to describe a teleconference without explaining exactly
27   when it occurred, what “staff members” attended, etc.
28   ///
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM                          8
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 9 of 38

 1   Plaintiffs’ Response to Department’s Objection No. 15
 2   This paragraph is not vague, FRE 602, because it is offered to provide relevant context and
 3   background information for the allegations contained in the FAC, see ECF No. 16, which are the
 4   basis for the motion for preliminary injunction, see ECF No. 17-1. See, e.g., Lyons, 307 F.3d at
 5   1110–12.
 6                                                        ***
 7   16. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 25
 8   Grounds for Objection: Hearsay, lacks personal knowledge, speculative, inflammatory
 9   (FRE 401-403, 602, 802)
10   The declarant has no personal knowledge of the alleged events; his declaration is based purely on
11   hearsay (phone calls and Facebook groups) and speculation.
12   Plaintiffs’ Response to Department’s Objection No. 16
13   The declarant’s statement in paragraph 25 is based on personal knowledge communicated directly
14   to him by applicable persons. See Peter Stavrianoudakis decl. ¶ 25. It based on his “intimate
15   personal knowledge” of the concerns facing the broader falconry community and on his experiences
16   as a falconer. See Peter Stavrianoudakis decl. ¶ 14. A district court may consider hearsay and other
17   ordinarily inadmissible evidence in ruling on a motion for preliminary injunction. Johnson, 572
18   F.3d at 1083. The paragraph is relevant under the liberal relevance standard of FRE 401 as it
19   provides context for the allegations in the FAC, see e.g., ECF No. 16 ¶ 121, which is the basis for
20   the motion for preliminary injunction, see ECF No. 17-1. The Department provides no analysis,

21   besides citation to FRE 403, for why this statement is more prejudicial than probative.
22                                                        ***
23   17. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 26
24   Grounds for Objection: Hearsay, lacks personal knowledge, speculation, lacks foundation,
25   inflammatory (FRE 401-403, 602, 802)
26   The declarant has no personal knowledge of the alleged events; his declaration is based purely on
27   hearsay (phone calls and Facebook groups) and speculation. He also has no personal knowledge
28   or foundation for the reasons behind any inspections conducted by the Department.
     Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
     No. 1:18-cv-01505-LJO-BAM                          9
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 10 of 38

 1    Plaintiffs’ Response to Department’s Objection No. 17
 2    The declarant’s statement in paragraph 26 is based on personal knowledge communicated directly
 3    to him by applicable persons. It based on his “intimate personal knowledge” of the concerns facing
 4    the broader falconry community and on his experiences as a falconer. See Peter Stavrianoudakis
 5    decl. ¶ 14. The paragraph is relevant under the liberal relevance standard of FRE 401 as it provides
 6    context for the allegations in the FAC, see e.g., ECF No. 16 ¶ 121, which are the basis for the
 7    motion for preliminary injunction, see ECF No. 17-1. The Department provide no analysis, besides
 8    citation to FRE 403, for why this statement is more prejudicial than probative. A district court may
 9    consider hearsay in ruling on a motion for preliminary injunction. Johnson, 572 F.3d at 1083.
10                                                         ***
11    18. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 27
12    Grounds for Objection: Lacks foundation, speculative (FRE 602)
13    The declarant cites no basis for his alleged fears, which are speculative.
14    Plaintiffs’ Response to Department’s Objection No. 18
15    Declarant’s statement is grounded in his personal experiences and knowledge. FRE 602. This
16    knowledge is based on repeat interaction with the Department, Department officials, and
17    Department staff. See, e.g., See Peter Stavrianoudakis decl. ¶¶ 13, 16–25.
18                                                         ***
19    19. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 29
20    Grounds for Objection: Irrelevant, hearsay, lacks personal knowledge (FRE 401-403, 602,

21    802)
22    The declarant has no personal knowledge of the alleged “multiple incidents.” As such, the
23    declarant’s statements must be based on hearsay. To the extent the declarant describes alleged
24    inspections that occurred before the challenged regulations existed (1983 and 1984), and even in
25    other jurisdictions, they are irrelevant.
26    Plaintiffs’ Response to Department’s Objection No. 19
27    The declarant’s statement in paragraph 26 is based on personal knowledge which was
28    communicated directly to him by applicable persons and on his personal experience in 1983. See
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          10
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 11 of 38

 1    Peter Stavrianoudakis decl. ¶ 14; FRE 602; Whittemore, 776 F.3d at 1082. A district court may
 2    consider hearsay and other ordinarily inadmissible evidence in ruling on a motion for preliminary
 3    injunction. Johnson, 572 F.3d at 1083. The information about events in the 1980s is relevant under
 4    the liberal relevance standard of FRE 401 because it provides context directly relevant to the
 5    allegations in the FAC, see e.g., ECF No. 16 ¶ 121, which are the basis for the motion for
 6    preliminary injunction, see ECF No. 17-1
 7                                                         ***

 8    20. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 33
 9    Grounds for Objection: Speculative, lacks foundation (FRE 602)
10    The declarant’s feelings are based on unfounded speculation regarding what might happen, not
11    what has happened, to him.
12    Plaintiffs’ Response to Department’s Objection No. 20
13    Declarant’s statement is grounded in his personal experiences and knowledge. FRE 602. It is based
14    on repeat interaction with the Department, Department officials, and Department staff. See, e.g.,
15    Peter Stavrianoudakis decl. ¶¶ 13, 16–25. The declarant states well-founded inferences that stem
16    directly from specific events. See Whittemore, 776 F.3d at 1082. They go directly to the specific
17    allegations in the FAC. See, e.g., ECF No. 16 ¶ 120.
18                                                         ***
19    21. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 34
20    Grounds for Objection: Speculative, lacks foundation (FRE 602)
21    The declarant’s feelings are based on unfounded speculation regarding what might happen, not
22    what has happened, to him.
23    Plaintiffs’ Response to Department’s Objection No. 21
24    Declarant’s statement is grounded in his personal experiences and knowledge. FRE 602. It is based
25    on repeat interaction with the Department, Department officials, and Department staff. See, e.g.,
26    Peter Stavrianoudakis decl. ¶¶ 13, 16–25. The declarant states well-founded inferences that stem
27    directly from specific events. See Whittemore, 776 F.3d at 1082. They go directly to the specific
28    allegations in the FAC. See, e.g., ECF No. 16 ¶ 120.
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          11
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 12 of 38

 1                                                         ***
 2    22. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 35
 3    Grounds for Objection: Hearsay, irrelevant (FRE 401-403, 802)
 4    The paragraph purports to describe conversations between the declarant and his wife, which are
 5    hearsay and irrelevant to the instant action.
 6    Plaintiffs’ Response to Department’s Objection No. 22
 7    A district court may consider hearsay in ruling on a motion for preliminary injunction. Johnson,
 8    572 F.3d at 1083. The paragraph is relevant under the liberal relevance standard of FRE 401
 9    because it provides context directly relevant to the allegations in the FAC, see e.g., ECF No. 16 ¶
10    120, which are the basis for the motion for preliminary injunction, see ECF No. 17-1.
11                                                         ***
12    23. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 36
13    Grounds for Objection: Hearsay, vague, lacks foundation, speculative (FRE 602, 802)
14    The paragraph purports to describe conversations, which are hearsay, between the declarant and
15    unidentified “people” regarding birds.
16    Plaintiffs’ Response to Department’s Objection No. 23
17    A district court may consider hearsay and other ordinarily inadmissible evidence in ruling on a
18    motion for preliminary injunction. Johnson, 572 F.3d at 1083. Further, the statement is not vague,
19    FRE 602, because it is offered to provide context and background information for the
20    allegationscontained in the FAC. See, e.g., Lyons, 307 F.3d at 1110–12. The statement provides

21    direct evidence relevant to the allegations in the FAC, see e.g., ECF No. 16 ¶¶ 140, 151, which are
22    the basis for the motion for preliminary injunction, see ECF No. 17-1.The statement is not
23    speculative;it is direct evidence of the chilling effect of the challenged content-based restrictions.
24                                                         ***
25    24. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 38
26    Grounds for Objection: Speculative (FRE 602)
27    The declarant does not claim he has passed on any opportunities to put a bird in a movie for pay.
28    Such opportunities appear to be speculative.
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          12
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 13 of 38

 1    Plaintiffs’ Response to Department’s Objection No. 24
 2    The declarant states that if he had the opportunity to use his bird for commercial purposes he
 3    “would absolutely do it,” see Peter Stavrianoudakis decl. ¶ 38, but for the challenged content-based
 4    restrictions. This desire is not speculative; it is clear evidence of the chilling effect of the challenged
 5    content-based speech regulations. See, e.g., ECF No. 16 ¶¶ 140, 151.
 6                                                         ***
 7    25. Material Objected To: Declaration of Peter Stavrianoudakis, ¶ 40
 8    Grounds for Objection: Lacks foundation, speculative, hearsay (FRE 602, 802)
 9    Again, this paragraph is based entirely on the statements of falconers, which are hearsay. In
10    addition, the declarant has no personal knowledge of whether any of the falconers mentioned has
11    actually been given an opportunity to use a bird for commercial purposes, so whether they would
12    use their birds’ for that purpose without the regulations is speculative.
13    Plaintiffs’ Response to Department’s Objection No. 25
14    A district court may consider hearsay and other ordinarily inadmissible evidence in ruling on a
15    motion for preliminary injunction. Johnson, 572 F.3d at 1083. This statement is made upon the
16    declarant’s personal knowledge. FRE 602. But for the challenged content-based restrictions,
17    American Falconry Conservancy members personally known by the declarant “would definitely
18    use their birds for commercial purposes unrelated to falconry if the[] speech restrictions did not
19    exist.” Peter Stavrianoudakis decl. ¶ 40. The declarant possesses “intimate personal knowledge” of
20    the falconry community. See id. ¶ 14.
21                                                         ***
22    II.     DECLARATION OF KATHERINE STAVRIANOUDAKIS
23    1. Material Objected To: Declaration of Katherine Stavrianoudakis, ¶ 3
24    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
25    improper opinion of a lay witness (FRE 602, 701-702, 802)
26    The declarant’s statements appear to be based entirely on conversations with her spouse. The
27    declarant appears to have no personal knowledge of the regulatory scheme, and her testimony
28    regarding constitutional rights constitutes improper opinion of a lay witness.
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          13
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 14 of 38

 1    Plaintiffs’ Response to Department’s Objection No. 1
 2    A district court may consider hearsay and other ordinarily inadmissible evidence in ruling on a
 3    motion for preliminary injunction. Johnson, 572 F.3d at 1083. The declarant personally learned of
 4    the effects of the regulatory scheme in 2015. See FRE 602; ECF No. 17-3 Katherine Stavrianoudakis
 5    decl. ¶ 3. The declarant is not offering a legal conclusion, but her perception based upon her personal
 6    knowledge. FRE 701. Declarant does not, and does not purport to, offer expert testimony under
 7    FRE 702.
 8                                                         ***
 9    2. Material Objected To: Declaration of Katherine Stavrianoudakis, ¶ 4
10    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
11    improper opinion of a lay witness (FRE 602, 701-702, 802)
12   The declarant’s statements appear to be based entirely on conversations with her spouse. The
13    declarant appears to have no personal knowledge of the regulatory scheme, and her testimony
14    regarding constitutional rights constitutes improper opinion of a lay witness. In addition, the
15    declarant’s feelings are based on unfounded speculation regarding might what happen, not what has
16    happened, to her.
17    Plaintiffs’ Response to Department’s Objection No. 2
18    A district court may consider hearsay and other ordinarily inadmissible evidence in ruling on a
19    motion for preliminary injunction. Johnson, 572 F.3d at 1083. The declarant personally learned of
20    the effects of the regulatory scheme in 2015. See FRE 602; Katherine Stavrianoudakis decl. ¶ 3.

21    The declarant is not offering a legal conclusion, but her perception based upon her personal
22    knowledge. FRE 701. Declarant does not, and does not purport to, offer expert testimony under
23    FRE 702.
24                                                         ***
25    ///
26    ///
27    ///
28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          14
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 15 of 38

 1    3. Material Objected To: Declaration of Katherine Stavrianoudakis, ¶ 6
 2    Grounds for Objection: Hearsay, lacks foundation, lacks personal knowledge, speculative
 3    (FRE 602, 802)
 4    The declarant’s statements are based entirely on hearsay. The declarant has no personal knowledge
 5    of the alleged inspections referenced, at least one of which would not have been performed under
 6    the current regulatory scheme. In addition, the declarant’s feelings are based on unfounded
 7    speculation regarding what might happen, not what has happened, to her.
 8    Plaintiffs’ Response to Department’s Objection No. 3
 9    A district court may consider hearsay and other ordinarily inadmissible evidence in ruling on a
10    motion for preliminary injunction. Johnson, 572 F.3d at 1083. The declarant personally learned of
11    the effects of the regulatory scheme in 2015. See Katherine Stavrianoudakis decl. ¶ 3; FRE 602. The
12    declarant is not offering a legal conclusion, but her perception based upon her personal knowledge.
13    FRE 701. Declarant does not, and does not purport to, offer expert testimony under FRE 702. Her
14    statement is direct evidence of the allegations in the FAC. See, e.g., ECF No. 16 ¶¶ 128–29.
15                                                         ***
16    4. Material Objected To: Declaration of Katherine Stavrianoudakis, ¶ 7
17   Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative
18    (FRE 602, 802)
19   The declarant’s concerns are based entirely on hearsay and matters regarding which she has no
20    personal knowledge. The declarant’s feelings are based on unfounded speculation regarding what

21    might happen, not what has happened, to her.

22    Plaintiffs’ Response to Department’s Objection No. 4

23    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,

24    572 F.3d at 1083. Her conclusions are not speculative, they are based on personal knowledge

25    communicated directly to her by applicable persons. Katherine Stavrianoudakis decl. ¶ 3; FRE 602.

26    Her statement is direct evidence of the allegations in the FAC. See, e.g., ECF No. 16 ¶¶ 128–29.

27                                                         ***
28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          15
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 16 of 38

 1    5. Material Objected To: Declaration of Katherine Stavrianoudakis, ¶ 8
 2    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
 3    inflammatory (FRE 401-403, 602, 802)
 4    The declarant’s concerns are based entirely on hearsay and matters regarding which she has no
 5    personal knowledge. The declarant’s feelings are based on unfounded speculation regarding what
 6    might happen, not what has happened, to her.
 7    Plaintiffs’ Response to Department’s Objection No. 5
 8    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
 9    572 F.3d at 1083. Her conclusions are not speculative, they are based on personal knowledge
10    communicated directly to her by applicable persons. Katherine Stavrianoudakis decl. ¶ 3; FRE 602.
11    Her fears of being subject to these searches are well grounded in her knowledge of the regulations
12    and their enforcement. FRE 602; 701. The Department provides no analysis, besides citation to
13    FRE 403, for why this statement is more prejudicial than probative.
14                                                         ***
15    6. Material Objected To: Declaration of Katherine Stavrianoudakis, ¶ 9
16    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
17    inflammatory (FRE 401, 403, 602, 802)
18   The declarant’s concerns are based entirely on hearsay and matters regarding which she has no
19    personal knowledge. The declarant’s feelings are based on unfounded speculation regarding what
20    might happen, not what has happened, to her.

21    Plaintiffs’ Response to Department’s Objection No. 6
22    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
23    572 F.3d at 1083. Her conclusions are not speculative, they are based on personal knowledge
24    communicated directly to her by applicable persons. Katherine Stavrianoudakis decl. ¶ 3; FRE 602.
25    Her fears of being subject to these searches are well grounded in her knowledge of the regulations
26    and their enforcement. FRE 602; 701. The paragraph is relevant under the liberal relevance standard
27    of FRE 401 because it provides context for the specific violations alleged in the FAC, see e.g., ECF
28    No. 16 ¶¶128–29, which are the basis for the motion for preliminary injunction, see ECF No. 17-1.
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          16
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 17 of 38

 1    The Department provides no analysis, besides citation to FRE 403, for why this statement is more
 2    prejudicial than probative.
 3                                                         ***
 4    7. Material Objected To: Declaration of Katherine Stavrianoudakis, ¶ 10
 5    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
 6    inflammatory (FRE 401-403, 602, 802)
 7    The declarant’s concerns are based entirely on hearsay and matters regarding which she has no
 8    personal knowledge. The declarant’s feelings are based on unfounded speculation regarding what
 9    might happen, not what has happened, to her.
10    Plaintiffs’ Response to Department’s Objection No. 7
11    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
12    572 F.3d at 1083. Her conclusions are not speculative, they are based on personal knowledge
13    communicated directly to her by applicable persons. Katherine Stavrianoudakis decl. ¶ 3; FRE 602.
14    Her fears of being subject to these searches are well grounded in her knowledge of the regulations
15    and their enforcement. FRE 602; 701. The paragraph is relevant under the liberal relevance standard
16    of FRE 401 because it provides direct evidence in support of the motion for preliminary injunction,
17    see ECF No. 17-1, and for the Fourth Amendment allegations in the FAC, see, e.g., ECF No. 16
18    ¶¶128–29. The Department provides no analysis, besides citation to FRE 403 for why this statement
19    is more prejudicial than probative.
20                                                         ***

21    8. Material Objected To: Declaration of Katherine Stavrianoudakis, ¶ 11

22    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,

23    inflammatory (FRE 401-403, 602, 802)

24    The declarant’s concerns are based entirely on hearsay and matters regarding which she has no

25    personal knowledge. The declarant’s feelings are based on unfounded speculation regarding what

26    might happen, not what has happened, to her.

27    ///

28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          17
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 18 of 38

 1    Plaintiffs’ Response to Department’s Objection No. 8
 2    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
 3    572 F.3d at 1083. Her conclusions are not speculative, they are based on personal knowledge
 4    communicated directly to her by applicable persons. Katherine Stavrianoudakis decl. ¶ 3; FRE 602.
 5    Her fears of being subject to these searches are well grounded in her knowledge of the regulations
 6    and their enforcement. FRE 602; 701. The paragraph is relevant under the liberal relevance standard
 7    of FRE 401 because it provides direct evidence in support of the motion for preliminary injunction,
 8    see ECF No. 17-1, and for the Fourth Amendment allegations in the FAC, see, e.g., ECF No. 16
 9    ¶¶128–29. The Department provides no analysis, besides citation to FRE 403, for why this
10    statement is more prejudicial than probative.
11                                                         ***
12    III.    OBJECTIONS TO DECLARATION OF SCOTT TIMMONS
13    1. Material Objected To: Declaration of Scott Timmons, ¶ 3
14    Grounds for Objection: Hearsay, vague, irrelevant (FRE 401-403, 602, 802)
15    This paragraph purports to describe events in 1992, but is vague as to who was allegedly involved,
16    when exactly the event allegedly took place, and where the event allegedly occurred. This paragraph
17    describes statements allegedly made by the declarant’s mother in 1992, which are hearsay. Finally,
18    it is irrelevant because even if true, the alleged inspection would not have occurred under the
19    challenged regulatory scheme.
20    Plaintiffs’ Response to Department’s Objection No. 1

21    The statement is not vague, FRE 602, because it is offered to provide relevant context and

22    background information for the allegations contained in the FAC, see e.g., ECF No. 16, which are

23    the basis for the motion for preliminary injunction, see ECF No. 17-1. See, e.g., Lyons, 307 F.3d at

24    1110–12. A district court may consider hearsay when ruling on a motion for preliminary injunction.

25    Johnson, 572 F.3d at 1083. The paragraph is relevant under the liberal relevance standard of FRE

26    401 because it provides relevantcontext relevant to proving the truth of the allegations in the FAC,

27    see e.g., ECF No. 16 ¶ 121, which are the basis for the motion for preliminary injunction, see ECF

28    No. 17-1. See, e.g., Lyons, 307 F.3d at 1110–12. The Department provides no analysis, besides
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          18
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 19 of 38

 1    citation to FRE 403, for why this statement is more prejudicial than probative.
 2    2. Material Objected To: Declaration of Scott Timmons, ¶ 5
 3    Grounds for Objection: Hearsay, lacks foundation, lacks personal knowledge, speculative,
 4    irrelevant (FRE 401-403, 602, 802)
 5    This paragraph purports to describe events in 1992, but is vague as to who was allegedly involved,
 6    when exactly the event allegedly took place, and where the event allegedly occurred. This
 7    paragraph describes statements allegedly made by an unidentified Department officer in 1992,
 8    which are hearsay. It is irrelevant because even if true, the alleged inspection would not have
 9    occurred under the challenged regulatory scheme. Finally, the declarant speculates regarding the
10    officers’ motivations for the inspection.
11    Plaintiffs’ Response to Department’s Objection No. 5
12    The statement is not vague, FRE 602, because it is offered to provide context and background
13    information for the allegations contained in the FAC, see e.g., ECF No. 16 ¶ 121, which are the
14    basis for the motion for preliminary injunction, see ECF No. 17-1. See, e.g., Lyons, 307 F.3d at
15    1110–12. A district court may consider hearsay when ruling on a motion for preliminary injunction.
16    Johnson, 572 F.3d at 1083. The paragraph is relevant under the liberal FRE 401 standard for
17    relevance because it provides important context relevant to proving the truth of the allegations in
18    the FAC. See, e.g., ECF No. 16 ¶ 121. The Department provides no analysis, besides citation to
19    FRE 403, for why this statement is more prejudicial than probative. Declarant’s statement is not
20    speculative; it is based on personal knowledge grounded in his experience of events that occurred

21    at his mother’s house in 1992. See Whittemore, 776 F.3d at 1082.

22                                                         ***

23    3. Material Objected To: Declaration of Scott Timmons, ¶ 6

24    Grounds for Objection: Hearsay, lacks foundation, lacks personal knowledge, irrelevant
25    (FRE 401-403, 602, 802)
26   This paragraph purports to describe conversations with his mother and his mother’s feelings
27    following alleged events in 1992, and therefore is based on hearsay. The declarant has no personal
28    knowledge of his mother’s feelings; ;t is irrelevant because even if true, the alleged inspection
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          19
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 20 of 38

 1    would not have occurred under the challenged regulatory scheme.
 2    Plaintiffs’ Response to Department’s Objection No. 6
 3    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
 4    572 F.3d at 1083. The paragraph is relevant under the liberal FRE 401 relevance standard because
 5    it provides important context relevant to proving the truth of the allegations made in the FAC, see
 6    e.g., ECF No. 16 ¶ 121, which are the basis for the motion for preliminary injunction, see ECF No.
 7    17-1. The Department provides no analysis, besides citation to FRE 403, for why this statement is
 8    more prejudicial than probative. Declarant’s statement is not speculative; it is
 9    based on personal knowledge grounded in his experience of events that occurred at his mother’s
10    house in 1992. See Whittemore, 776 F.3d at 1082.
11                                                         ***
12    4. Material Objected To: Declaration of Scott Timmons, ¶ 7
13    Grounds for Objection: Lacks foundation, lacks personal knowledge, speculative, irrelevant,
14    inflammatory (FRE 401-403, 602)
15    The declarant has no foundation for his opinion, or personal knowledge regarding, the “mindset”
16    of any Department employee. His testimony on this point is pure speculation. In addition, the
17    declarant’s statements regarding an alleged inspection in 1992 are irrelevant because even if true,
18    the alleged inspection would not have occurred under the challenged regulatory scheme.
19    Plaintiffs’ Response to Department’s Objection No. 4
20    The declarant’s statement is not speculative, it is grounded in his experience of events and the

21    condition he witnessed his falcon in. See Whittemore, 776 F.3d at 1082. The paragraph is relevant

22    under the liberal FRE 401 standard for relevance because it provides important context relevant to

23    proving the truth of the allegations made in the FAC, see e.g., ECF No. 16 ¶ 121, which are the

24    basis for the motion for preliminary injunction, see ECF No. 17-1. The Department provides no

25    analysis, besides citation to FRE 403, for why this statement is more prejudicial than probative.

26                                                         ***

27    ///

28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          20
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 21 of 38

 1    5. Material Objected To: Declaration of Scott Timmons, ¶ 8
 2    Grounds for Objection: Lacks foundation, inflammatory, irrelevant (FRE 401-403, 602)
 3    The declarant makes accusations regarding alleged discrimination without any foundation or
 4    substantiation. Further, to the extent the declarant’s statements are based on alleged events that
 5    would have occurred before the challenged regulatory scheme took effect, they are irrelevant.
 6    Plaintiffs’ Response to Department’s Objection No. 5
 7    Declarant’s statement is not speculative; it is based on personal knowledge grounded in his
 8    experiences as a falconer. Whittemore, 776 F.3d at 1082. The statement is relevant under the liberal
 9    relevance standard of FRE 401 as it provides context for the allegations in the FAC, see e.g., ECF
10    No. 16 ¶ 121, which are the basis for the motion for preliminary injunction, see ECF No. 17-1.The
11    Department provides no analysis, besides citation to FRE 403, for why this statement is more
12    prejudicial than probative.
13                                                         ***
14    6. Material Objected To: Declaration of Scott Timmons, ¶ 10
15    Grounds for Objection: Irrelevant (FRE 401-403)
16    The declarant discusses activities under an abatement permit, which is subject to a different set of
17    regulations than the falconry regulations challenged here.
18    Plaintiffs’ Response to Department’s Objection No. 6
19    The declarant is describing the chilling effect of the challenged content-based speech restrictions
20    on his ability to communicate regarding his falconry birds while performing the separate activity

21    of abatement. Abatement permits or what they authorize is irrelevant to the effect of the restrictions

22    the declarant describes. This information is directly relevant because it speaks directly to the

23    allegations in the FAC. See, e.g., ECF No. 16 ¶¶140, 151. The Department provides no analysis,

24    besides citation to FRE 403, for why this statement is more prejudicial than probative.
25                                                         ***
26    ///
27    ///
28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          21
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 22 of 38

 1    7. Material Objected To: Declaration of Scott Timmons, ¶ 11
 2    Grounds for Objection: Irrelevant (FRE 401-403)
 3    The declarant discusses activities under an abatement permit, which is subject to a different set of
 4    regulations than the falconry regulations challenged here.
 5    Plaintiffs’ Response to Department’s Objection No. 7
 6    The declarant is describing the chilling effect of the challenged content-based speech restrictions
 7    on his ability to communicate regarding his falconry birds while performing the separate activity
 8    of abatement. Abatement permits or what they authorize is irrelevant to the effect of the restrictions
 9    the declarant describes. This information is directly relevant because it speaks directly to the
10    allegations in the FAC. See, e.g., ECF No. 16 ¶¶140, 151. The Department provides no analysis,
11    besides citation to FRE 403, for why this statement is more prejudicial than probative.
12                                                         ***
13    8. Material Objected To: Declaration of Scott Timmons, ¶ 12
14    Grounds for Objection: Improper lay opinion, irrelevant (FRE 401-403, 602, 701-702)
15    The declarant discusses activities under an abatement permit, which is subject to a different set of
16    regulations than the falconry regulations challenged here. To the extent he purports to opine on
17    the legal requirements, the paragraph includes improper lay opinion.
18    Plaintiffs’ Response to Department’s Objection No. 8
19    The declarant is describing the chilling effect of the challenged content-based speech restrictions
20    on his ability to communicate regarding his falconry birds while performing the separate activity

21    of abatement. Abatement permits or what they authorize is irrelevant to the effect of the restrictions

22    the declarant describes. This information is directly relevant because it is direct evidence proving

23    the allegations in the FAC. See, e.g., ECF No. 16 ¶¶ 140, 151. The declarant is not offering a legal

24    conclusion or expert opinion under FRE 702, but an opinion based upon his personal knowledge
25    under FRE 701.
26                                                         ***
27    ///
28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          22
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 23 of 38

 1    9. Material Objected To: Declaration of Scott Timmons, ¶ 14
 2    Grounds for Objection: Hearsay, vague, irrelevant (FRE 401-403, 602, 802)
 3    This paragraph describes statements allegedly made over the phone [and] is therefore hearsay. It
 4    is also vague as to the identity of the alleged staff member, and when the phone call allegedly took
 5    place. It is irrelevant because even if true, abatement permits are subject to a different regulatory
 6    scheme.
 7    Plaintiffs’ Response to Department’s Objection No. 9
 8    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
 9    572 F.3d at 1083. The statement is not vague, FRE 602, because it provides direct evidence for the
10    allegations contained in the FAC, see e.g., ECF No. 16 ¶ 121, which are the basis for the motion
11    for preliminary injunction, see ECF No. 17-1. See, e.g., Lyons, 307 F.3d at 1110–12. The declarant
12    is describing the chilling effect of the challenged content-based speech restrictions on his ability to
13    communicate regarding his falconry birds while performing the separate activity of abatement.
14    Abatement permits or what they authorize are irrelevant to the effect of the restrictions the declarant
15    describes. This information is directly relevant because it speaks to the allegations in the FAC, see
16    ECF No. 16 ¶¶140, 151, which are the basis for the motion for preliminary injunction, see ECF No.
17    17-1 The Department provides no analysis, besides citation to FRE 403, for why this statement is
18    more prejudicial than probative.
19                                                         ***
20    10. Material Objected To: Declaration of Scott Timmons, ¶ 15
21    Grounds for Objection: Hearsay, vague, irrelevant (FRE 401-403, 602, 802)

22    This paragraph describes statements allegedly made over the phone [and] is therefore hearsay. It is

23    also vague as to the identity of the alleged staff member, and when the phone call allegedly took

24    place. It is irrelevant because even if true, abatement permits are subject to a different regulatory

25    scheme.

26    ///

27    ///

28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          23
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 24 of 38

 1    Plaintiffs’ Response to Department’s Objection No. 10
 2    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
 3    572 F.3d at 1083. The statement is not vague, FRE 602, because it is offered to provides direct
 4    evidence for the allegations contained in the FAC, see ECF No. 16 ¶¶140, 151, which are the basis
 5    for the motion for preliminary injunction, see ECF No. 17-1. See, e.g., Lyons, 307 F.3d at 1110–
 6    12. The declarant is describing the chilling effect of the challenged content-based speech
 7    restrictions on his ability to communicate regarding his falconry birds while performing the
 8    separate activity of abatement. Abatement permits or what they authorize are irrelevant to the effect
 9    of the restrictions the declarant describes. This information is directly relevant because it speaks
10    directly to the allegations in the FAC. See, e.g., ECF No. 16 ¶¶140, 151. The Department provides
11    no analysis, besides citation to FRE 403, for why this statement is more prejudicial than probative.
12                                                         ***
13    11. Material Objected To: Declaration of Scott Timmons, ¶ 16
14    Grounds for Objection: Hearsay, vague, irrelevant (FRE 401-403, 602, 802)
15    This paragraph describes statements allegedly made over the phone [and] is therefore hearsay. It is
16    also vague as to the identity of the alleged staff member, and when the phone call allegedly took
17    place. It is irrelevant because even if true, abatement permits are subject to a different regulatory
18    scheme.
19    Plaintiffs’ Response to Department’s Objection No. 11
20    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,

21    572 F.3d at 1083. The statement is not vague, FRE 602, because it is offered to provide direct

22    evidencefor the allegations contained in the FAC, see e.g., ECF No. 16 ¶ 121, which are the basis

23    for the motion for preliminary injunction, see ECF No. 17-1.The declarant is describing the chilling

24    effect of the challenged content-based speech restrictions on his ability to communicate regarding

25    his falconry birds while performing the separate activity of abatement. Abatement permits or what

26    they authorize are irrelevant to the effect of the restrictions the declarant describes. This information

27    ///

28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          24
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 25 of 38

 1    is directly relevant because it speaks directly to the allegations in the FAC. See, e.g., ECF No. 16
 2    ¶¶ 140, 151. The Department provides no analysis, besides citation to FRE 403, for why this
 3    statement is more prejudicial than probative.
 4                                                         ***
 5    12. Material Objected To: Declaration of Scott Timmons, ¶ 17
 6    Grounds for Objection: Improper lay opinion (FRE 602, 701-702)
 7    This paragraph appears to include the declarant’s questions regarding the law. To the extent he
 8    purports to describe the law, it constitutes improper opinion of a lay witness.
 9    Plaintiffs’ Response to Department’s Objection No. 12
10    The declarant is not offering a legal conclusion but an opinion based upon his personal knowledge
11    of the facts. FRE 602. This is a permissible opinion under FRE 701. He may offer this knowledge
12    as an opinion. See Whittemore, 776 F.3d at 1082.
13                                                         ***
14    13. Material Objected To: Declaration of Scott Timmons, ¶ 18
15    Grounds for Objection: Hearsay, vague, irrelevant (FRE 401-403, 602, 802)
16    The paragraph purports to describe calls, which are hearsay, between the declarant and unidentified
17    “individuals in the entertainment industry” regarding birds. It is irrelevant because even if true,
18    abatement permits are subject to a different regulatory scheme.
19    Plaintiffs’ Response to Department’s Objection No. 13
20    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,

21    572 F.3d at 1083. The declarant is describing the chilling effect of the challenged content-based

22    speech restrictions on his ability to communicate regarding his falconry birds while performing the

23    separate activity of abatement. Abatement permits or what they authorize are irrelevant to the effect

24    of the restrictions the declarant describes. This information is directly relevant because it speaks

25    directly to the allegations in the FAC. See, e.g., ECF No. 16 ¶¶ 140, 151. The Department provides

26    no analysis, besides citation to FRE 403, for why this statement is more prejudicial than probative.
27    The Department cites to FRE 602 but offers no explanation as to why they dispute the declarant’s
28    personal knowledge of these facts.
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          25
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 26 of 38

 1                                                         ***
 2    14. Material Objected To: Declaration of Scott Timmons, ¶ 20
 3    Grounds for Objection: Improper lay opinion (FRE 602, 701-702)
 4    To the extent the declarant purports to describe the law, his statement constitutes improper opinion
 5    of a lay witness.
 6    Plaintiffs’ Response to Department’s Objection No. 14
 7    The declarant is not offering a legal conclusion but an opinion based upon his personal knowledge
 8    of the facts. FRE 602. This is permissible opinion testimony under FRE Rule 701. He has personal
 9    knowledge of the effect of the regulations and he may offer this knowledge as an opinion. See
10    Whittemore, 776 F.3d at 1082.
11                                                         ***
12    15. Material Objected To: Declaration of Scott Timmons, ¶ 22
13    Grounds for Objection: Hearsay, vague, speculative, improper lay opinion (FRE 602, 701-
14    702, 802 )
15    The paragraph purports to describe conversations, which are hearsay, between the declarant and
16    “local wine-tasting rooms” regarding birds. To the extent the declarant purports to describe the law,
17    his statement constitutes improper opinion of a lay witness.
18    Plaintiffs’ Response to Department’s Objection No. 15
19    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
20    572 F.3d at 1083. The declarant is not offering a legal conclusion but an opinion based upon his

21    personal knowledge of the facts. FRE 602. This is a permissible opinion under FRE 701. He has

22    personal knowledge of the effect of the regulations and he may offer this knowledge as an opinion.

23    See Whittemore, 776 F.3d at 1082. The statement is neither vague nor speculative, FRE 602, and is

24    direct evidence of the chilling effect of the challenged content-based restrictions. See, e.g., ECF

25    No. 17-4 ¶ 22, Scott Timmons decl. (“But for the speech regulations I would be able to make money

26    sharing the sport of falconry in this context.”).

27                                                         ***

28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          26
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 27 of 38

 1    16. Material Objected To: Declaration of Scott Timmons, ¶ 23
 2    Grounds for Objection: Hearsay, vague, speculative, improper lay opinion (FRE 602, 802)
 3    The paragraph purports to describe “opportunities,” the communication of which is hearsay. It is
 4    also vague as to what the alleged opportunities were.
 5    Plaintiffs’ Response to Department’s Objection No. 16
 6    A district court may consider hearsay and other ordinarily inadmissible evidence when ruling on a
 7    motion for preliminary injunction. Johnson, 572 F.3d at 1083. The declarant is not offering a legal
 8    conclusion but is describing the steps he took to comply with the regulatory scheme. FRE 602. This
 9    is a permissible opinion under FRE 701. The description of the opportunities is neither vague nor
10    speculative, FRE 602; it is direct evidence of the chilling effect of the challenged content-based
11    restrictions. See, e.g., Scott Timmons decl. ¶ 22.
12                                                         ***
13    IV.     OBJECTIONS TO DECLARATION OF RON KEARNY
14    1. Material Objected To: Declaration of Ron Kearny, ¶ 6
15    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, improper lay
16    opinion (FRE 602, 701-702, 802)
17    This paragraph does not appear to be based on personal knowledge but rather rumors in the falconry
18    community, which are hearsay, as well as improper legal opinion.
19    Plaintiffs’ Response to Department’s Objection No. 1
20    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,

21    572 F.3d at 1083. The declarant is not offering a legal conclusion but an opinion based upon his

22    personal knowledge of the facts. FRE 602. This is a permissible opinion under FRE 701. These are

23    not rumors; they are based on his own experience as a falconer and upon personal knowledge

24    communicated directly to him by applicable persons. See, e.g., ECF No. 17-5 ¶ 14, Ron Kearny

25    decl.. He may offer this knowledge as an opinion. See Whittemore, 776 F.3d at 1082.

26                                                         ***

27    ///

28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          27
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 28 of 38

 1    2. Material Objected To: Declaration of Ron Kearny, ¶ 7
 2    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation (FRE 602, 802)
 3    This paragraph does not appear to be based on personal knowledge but rather rumors in the falconry
 4    community, which are hearsay.
 5    Plaintiffs’ Response to Department’s Objection No. 2
 6    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
 7    572 F.3d at 1083. These are not rumors; they are based on his own experience as a falconer and
 8    upon personal knowledge communicated directly to him by applicable persons. See, e.g., Ron
 9    Kearny decl. ¶ 14. He may offer this knowledge as an opinion. See Whittemore, 776 F.3d at 1082.
10                                                         ***
11    3. Material Objected To: Declaration of Ron Kearny, ¶ 8
12    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, irrelevant
13    (FRE 401-403, 602, 802)
14   The declarant has no personal knowledge of the alleged Colorado inspection. As such, the
15    declarant’s statements must be based on hearsay. To the extent the declarant describes an
16    inspection that allegedly occurred before the challenged regulations existed (2004) and in another
17    jurisdiction (Colorado), it is irrelevant.
18    Plaintiffs’ Response to Department’s Objection No. 3
19    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
20    572 F.3d at 1083. This statement is based on personal knowledge communicated directly to him by

21    applicable persons. See, e.g., Ron Kearny decl. ¶ 14. He has declared his personal knowledge of

22    these events. See id. ¶ 7. He may offer this knowledge as an opinion. See Whittemore, 776 F.3d at

23    1082. The statement is directly relevant under FRE 401 as it speaks to the truth of the allegations

24    in the FAC. See, e.g., ECF No. 16 ¶ 121. The Department provides no analysis, besides citation to

25    FRE 403, for why this statement is more prejudicial than probative.
26                                                         ***
27    ///
28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          28
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 29 of 38

 1    4. Material Objected To: Declaration of Ron Kearny, ¶ 9
 2    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, irrelevant
 3    (FRE 401-403, 602, 802)
 4    The declarant has no personal knowledge of the alleged inspection. As such, the declarant’s
 5    statements must be based on hearsay. To the extent the declarant describes an inspection that
 6    allegedly occurred before the challenged regulations existed (2004) and in another jurisdiction
 7    (Washington), it is irrelevant.
 8    Plaintiffs’ Response to Department’s Objection No. 4
 9    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
10    572 F.3d at 1083. This statement is based on personal knowledge communicated directly to him by
11    applicable persons. FRE 602. He has declared his personal knowledge of these events. See Ron
12    Kearny decl. ¶ 7. The statement is directly relevant under FRE 401 as it speaks to the truth of the
13    allegations regarding the widespread nature, federal support, and frequency of the warrantless
14    searches alleged in the FAC. See, e.g., ECF No. 16 ¶ 121. The Department provides no analysis,
15    besides citation to FRE 403, for why this statement is more prejudicial than probative.
16                                                         ***
17    5. Material Objected To: Declaration of Ron Kearny, ¶ 10
18    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, irrelevant
19    (FRE 401-403, 602, 802)
20    The declarant has no personal knowledge of the alleged operation. As such, the declarant’s

21    statements must be based on hearsay. To the extent the declarant describes an operation that

22    allegedly occurred before the challenged regulations existed (1980s) and in another

23    jurisdiction[s], it is irrelevant.

24    Plaintiffs’ Response to Department’s Objection No. 5

25    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,

26    572 F.3d at 1083. This statement is based on personal knowledge communicated directly to him by

27    applicable persons and on his own experience as a falconer. See, e.g., Ron Kearny decl. ¶ 14. He

28    has declared his personal knowledge of these matters. See id.¶ 1. The statement is directly relevant
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          29
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 30 of 38

 1    under FRE 401 as it speaks to the truth of the allegations in the FAC. See, e.g., ECF No. 16 ¶ 121.
 2    The Department provide no analysis, besides citation to FRE 403, for why this statement is more
 3    prejudicial than probative.
 4                                                         ***
 5    6. Material Objected To: Declaration of Ron Kearny, ¶ 11
 6    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, irrelevant
 7    (FRE 401-403, 602, 802)
 8    The declarant has no personal knowledge of the alleged operation. As such, the declarant’s
 9    statements must be based on hearsay. To the extent the declarant describes an operation that
10    allegedly occurred before the challenged regulations existed (1980s) and in another jurisdiction[s],
11    it is irrelevant.
12    Plaintiffs’ Response to Department’s Objection No. 6
13    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
14    572 F.3d at 1083. This statement is based on personal knowledge communicated directly to him by
15    applicable persons and on his own experience as a falconer. See, e.g., Ron Kearny decl. ¶ 14. He
16    has declared his personal knowledge of these matters. See Ron Kearny decl. ¶ 1. The statement is
17    directly relevant to the truth of the allegations in the FAC. See, e.g., ECF No. 16 ¶ 121; FRE 401.
18    The Department provides no analysis, besides citation to FRE 403, for why this statement is more
19    prejudicial than probative.
20                                                         ***

21    7. Material Objected To: Declaration of Ron Kearny, ¶ 15

22    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative
23    (FRE 602, 802)
24    The declarant purports to describe what other falconers know and how they feel, matters of which
25    he has no personal knowledge and can only speculate.
26    Plaintiffs’ Response to Department’s Objection No. 7
27    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
28    572 F.3d at 1083. This statement is not speculative; it is based on personal knowledge
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          30
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 31 of 38

 1    communicated directly to him by applicable persons and on his own experience as a falconer. See,
 2    e.g., Ron Kearny decl. ¶ 14. He has declared his personal knowledge of these matters. See id. ¶ 1.
 3                                                         ***
 4    8. Material Objected To: Declaration of Ron Kearny, ¶ 16
 5    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative
 6    (FRE 602, 802)
 7    The paragraph appears to be based entirely on the experiences of other falconers, not personal
 8    knowledge. As such, it appears to be based on hearsay, lacks foundation, and is speculative.
 9    Plaintiffs’ Response to Department’s Objection No. 8
10    A district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
11    572 F.3d at 1083. This statement is not speculative; it is based on personal knowledge
12    communicated directly to him by applicable persons and on his own experience as a falconer. See,
13    e.g., Ron Kearny decl. ¶ 14. He has declared his personal knowledge of these matters. See id. ¶ 1.
14                                                         ***
15    9. Material Objected To: Declaration of Ron Kearny, ¶ 17
16    Grounds for Objection: Vague, improper lay opinion (FRE 602, 701-702)
17    The declarant does not explain why or how he was allegedly forced to revise his presentation. To
18    the extent he purports to describe the content of the regulations, his statements constitute improper
19    lay opinion.
20    Plaintiffs’ Response to Department’s Objection No. 9

21    The declarant is not offering a legal conclusion; he is describing the chilling effect of the challenged

22    content-based speech restrictions on his ability to communicate regarding his falconry birds while

23    performing the separate activity of abatement. Abatement permits or what they authorize are

24    irrelevant to the effect of the restrictions the declarant describes. This information is directly

25    relevant because it speaks directly to the allegations in the FAC. See, e.g., ECF No. 16 ¶¶ 140, 151.

26    He has personal knowledge of the effect of the regulations and he may offer this knowledge as an
27    opinion. See FRE 701; Whittemore, 776 F.3d at 1082. The statement is not vague, FRE 602, because
28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          31
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 32 of 38

 1    the precise nature of the revisions are not relevant, merely that he was forced to censor himself due
 2    to the challenged content-based restrictions. See FRE 401.
 3                                                         ***
 4    10. Material Objected To: Declaration of Ron Kearny, ¶ 18
 5    Grounds for Objection: Vague, speculative (FRE 602)
 6    The declarant cites no specific opportunities that he has allegedly passed on as a result of the
 7    regulations. As such, his statements are purely speculative.
 8    Plaintiffs’ Response to Department’s Objection No. 10
 9    The declarant states that if he had the opportunity to use his bird for non-falconry-related speech,
10    he would do it, “but for” the challenged content-based restrictions. Ron Kearny decl. ¶ 18. This
11    desire is neither vague nor speculative, FRE 602; it is clear evidence of the chilling effect of the
12    challenged regulations.
13                                                         ***
14    11. Material Objected To: Declaration of Ron Kearny, ¶ 19
15    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative
16    (FRE 602, 802)
17    This paragraph is based entirely on the impressions of falconers, which are hearsay and regarding
18    which the declarant has no personal knowledge. Further, the allegations lack foundation and are
19    speculative.
20    Plaintiffs’ Response to Department’s Objection No. 11

21    This statement is not speculative; it is based on personal knowledge communicated directly to him

22    by applicable persons and on his own experience as a falconer. See, e.g., Ron Kearny decl. ¶ 14.

23    He has declared his personal knowledge of these matters. See id. ¶ 1. A district court may consider

24    hearsay when ruling on a motion for preliminary injunction. Johnson, 572 F.3d at 1083.

25                                                         ***

26    ///

27    ///

28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          32
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 33 of 38

 1    V.      OBJECTIONS TO DECLARATION OF BRIDGET ROCHEFORD-KEARNY
 2    1. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 3
 3    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative
 4    (FRE 602, 802)
 5    This paragraph is based entirely on the impressions of falconers, which are hearsay and regarding
 6    which the declarant has no personal knowledge. Further, the allegations lack foundation and are
 7    speculative.
 8    Plaintiffs’ Response to Department’s Objection No. 1
 9    The statement is not based entirely on the impressions of other falconers; it is based on personal
10    knowledge communicated directly to the declarant by applicable persons and on her own
11    experience as a falconer. ECF No. 17-6 ¶ 2, Bridget Rocheford-Kearny decl.. She has declared her
12    ability to testify to her knowledge of these facts. See Bridget Rocheford-Kearny decl. ¶ 1. The
13    paragraph is not speculative, it is grounded in specific observations of the declarant. See
14    Whittemore, 776 F.3d at 1082. A district court may consider hearsay when ruling on a motion for
15    preliminary injunction. Johnson, 572 F.3d at 1083.
16                                                         ***
17    2. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 8
18    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
19    irrelevant (FRE 401-403, 602, 802)
20    The declarant has no personal knowledge of the alleged Colorado inspection. The declarant’s

21    statements are based on alleged emails, which are hearsay. To the extent the declarant describes an

22    inspection that allegedly occurred before the challenged regulations existed and in another

23    jurisdiction, the paragraph is irrelevant.

24    Plaintiffs’ Response to Department’s Objection No. 2

25    The statement is based on personal knowledge communicated directly to the declarant by applicable

26    persons and on her own experience as a falconer. See Bridget Rocheford-Kearny decl. ¶ 2. She has

27    declared her ability to testify as to her knowledge of these. See id. ¶ 1. The paragraph is relevant

28    under the liberal FRE 401 relevance standard as it provides direct evidence supporting the truth of
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          33
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 34 of 38

 1    the allegations in the FAC, see ECF No. 16 ¶ 121, which are the basis for the motion for preliminary
 2    injunction, see ECF No. 17-1. The Department provides no analysis, besides citation to FRE 403,
 3    for why this statement is more prejudicial than probative. A district court may consider hearsay
 4    when ruling on a motion for preliminary injunction. Johnson, 572 F.3d at 1083.
 5                                                         ***
 6    3. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 9
 7    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
 8    irrelevant (FRE 401-403, 602, 802)
 9   The declarant appears to have no personal knowledge of the alleged 2009 inspection. The
10    declarant’s statements appear to be based on hearsay, and describes phone calls, which are hearsay.
11    To the extent the declarant describes an inspection that allegedly occurred before the challenged
12    regulations existed, and possibly in another jurisdiction, the paragraph is irrelevant.
13    Plaintiffs’ Response to Department’s Objection No. 3
14    The statement is based on personal knowledge communicated directly to the declarant by applicable
15    persons and on her own experience as a falconer. See, e.g., Bridget Rocheford-Kearny decl. ¶ 2.
16    She has declared her ability to testify as to her knowledge of these. See id. ¶ 1. The statement is
17    relevant under the liberal FRE 401 relevance standard as it provides direct evidence supporting the
18    truth of the allegations in the FAC, see ECF No. 16 ¶ 121, which are the basis for the motion for
19    preliminary injunction, see ECF No. 17-1. The Department provides no analysis, besides citation
20    to FRE 403, for why this statement is more prejudicial than probative. A district court may consider
21    hearsay when ruling on a motion for preliminary injunction. Johnson, 572 F.3d at 1083.
22    4. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 10
23    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
24    irrelevant (FRE 401-403, 602, 802)
25    The declarant has no personal knowledge of the alleged operation. As such, the declarant’s
26    statements must be based on hearsay. To the extent the declarant describes an operation that
27    allegedly occurred before the challenged regulations existed (1980s) and in other jurisdictions, it
28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          34
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 35 of 38

 1    is irrelevant. Further, the declarant speculates, without any foundation, regarding the alleged
 2    motivations of the mentioned authorities.
 3    Plaintiffs’ Response to Department’s Objection No. 4
 4    The statement is based on personal knowledge communicated directly to the declarant by applicable
 5    persons and on her own experience as a falconer. See, e.g., Bridget Rocheford-Kearny decl. ¶ 2.
 6    She has declared her ability to testify to her knowledge of these facts. See id. ¶ 1. The declarant
 7    may offer an inference which is grounded in her personal experience; this inference is well founded
 8    and is not speculative. See Whittemore, 776 F.3d at 1082. The statement is relevant under the liberal
 9    FRE 401 relevance standard as it provides direct evidence supporting the truth of the allegations in
10    the FAC, see ECF No. 16 ¶ 121, which are the basis for the motion for preliminary injunction, see
11    ECF No. 17-1. The Department provides no analysis, besides citation to FRE 403, for why this
12    statement is more prejudicial than probative. A district court may consider hearsay when ruling on
13    a motion for preliminary injunction. Johnson, 572 F.3d at 1083.
14                                                         ***
15    5. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 11
16    Grounds for Objection: Irrelevant (FRE 401-403)
17   To the extent the book referenced describes an operation that allegedly occurred before the
18    challenged regulations existed (1980s) and in other jurisdictions, it is irrelevant.
19    Plaintiffs’ Response to Department’s Objection No. 5
20    The statement is relevant under the liberal FRE 401 relevance standard as it provides context to

21    support the truth of the allegations in the FAC. See, e.g., ECF No. 16 ¶ 121. The Department

22    provides no analysis, besides citation to FRE 403, for why this statement is more prejudicial than
23    probative.
24                                                         ***
25    ///
26    ///
27    ///
28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          35
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 36 of 38

 1    6. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 12
 2    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative
 3    (FRE 602, 802)
 4   It is not at all clear what these statements are based on. The declarant does not appear to have any
 5    personal knowledge of these matters and her statements appear to be based on hearsay.
 6    Plaintiffs’ Response to Department’s Objection No. 6
 7    The statement is based on personal knowledge the declarant has gained within the falconry
 8    community. See, e.g., Bridget Rocheford-Kearny decl. ¶ 2. She has declared her ability to testify to
 9    her knowledge of these facts and she may offer this knowledge as an opinion. See id. ¶ 1;
10    Whittemore, 776 F.3d at 1082. A district court may consider hearsay when ruling on a motion for
11    preliminary injunction. Johnson, 572 F.3d at 1083.
12                                                         ***
13    7. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 13
14    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative
15    (FRE 602, 802)
16    It is not at all clear what these statements are based on. The declarant does not appear to have any

17    personal knowledge of these matters and her statements appear to be based on hearsay.
18    Plaintiffs’ Response to Department’s Objection No. 7
19    The statement is based on personal knowledge the declarant has gained within the falconry
20    community. See, e.g., Bridget Rocheford-Kearny decl. ¶ 2. She has declared her ability to testify to

21    her knowledge of these facts and she may offer this knowledge as an opinion. See id. ¶ 1;

22    Whittemore, 776 F.3d at 1082. A district court may consider hearsay when ruling on a motion for

23    preliminary injunction. Johnson, 572 F.3d at 1083.

24                                                         ***

25    ///

26    ///

27    ///

28    ///
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          36
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 37 of 38

 1    8. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 14
 2    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative,
 3    vague (FRE 602, 802)
 4   To the extent this paragraph purports to describe conversations between the American Falconry
 5    Conservancy and “Fish and Wildlife agents,” it contains hearsay. It does not specify who was privy
 6    to these conversations, but it appears the declarant was not. Therefore, she lacks personal
 7    knowledge and [this] constitutes speculation.
 8    Plaintiffs’ Response to Department’s Objection No. 8
 9    The statement is based on personal knowledge the declarant has gained within the falconry
10    community. See, e.g., Bridget Rocheford-Kearny decl. ¶ 2. She has declared her ability to testify to
11    her knowledge of these facts and she may offer this knowledge as an opinion. See id. ¶ 1; FRE 701;
12    Whittemore, 776 F.3d at 1082. The statement is not speculative as it is grounded in her personal
13    experiences as a founding member of the American Falconry Conservancy with personal
14    knowledge of these facts. See Bridget Rocheford-Kearny decl. ¶ 2; FRE 602. A district court may
15    consider hearsay when ruling on a motion for preliminary injunction. Johnson, 572 F.3d at 1083.
16                                                         ***
17    9. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 15
18    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation, speculative
19    (FRE 602, 802)
20    This paragraph is based entirely on the impressions of falconers, which are hearsay and regarding

21    which the declarant has no personal knowledge. Further, the allegations regarding what “Fish and

22    Wildlife” would do and regarding the agencies’ motivations lack foundation and are speculative.

23    Plaintiffs’ Response to Department’s Objection No. 9

24    The statement is based on personal knowledge communicated directly to the declarant by applicable

25    persons based on her own experience within the falconry community. See, e.g., Bridget Rocheford-

26    Kearny decl. ¶ 2. She has declared her ability to testify to her knowledge of these facts and she may

27    offer this knowledge as an opinion. See id.. ¶ 1; Whittemore, 776 F.3d at 1082; FRE 701. She does

28    not speculate as to the motivations of the Department but offers her own opinion based on her
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          37
     Case 1:18-cv-01505-LJO-BAM Document 39 Filed 03/29/19 Page 38 of 38

 1    personal experience. FRE 602; 701. A district court may consider hearsay when ruling on a motion
 2    for preliminary injunction. Johnson, 572 F.3d at 1083.
 3                                                         ***
 4    10. Material Objected To: Declaration of Bridget Rocheford-Kearny, ¶ 16
 5    Grounds for Objection: Hearsay, lacks personal knowledge, lacks foundation (FRE 602,
 6    802)
 7   The declarant apparently has no personal knowledge of these matters and presumably bases her
 8    statements on conversations with other falconers, which are hearsay.
 9    Plaintiffs’ Response to Department’s Objection No. 10
10    The statement is based on personal knowledge communicated directly to the declarant by applicable
11    persons and on her own experience as a falconer. See, e.g., Bridget Rocheford-Kearny decl. ¶ 2. A
12    district court may consider hearsay when ruling on a motion for preliminary injunction. Johnson,
13    572 F.3d at 1083.
14            DATED: March 29, 2019.
15                                                           Respectfully submitted,
16                                                           TIMOTHY R. SNOWBALL
                                                             ANTHONY L. FRANÇOIS
17                                                           JAMES M. MANLEY (Pro Hac Vice)
18
                                                             By: s/Timothy R. Snowball
19                                                              TIMOTHY R. SNOWBALL
20                                                           Attorneys for Plaintiffs
21

22

23

24

25

26

27

28
      Response to Objections to Evidence Offered in Support of Plaintiffs’ Mot. for Prelim. Injun.
      No. 1:18-cv-01505-LJO-BAM                          38
